DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/12/2020 are accepted by the Examiner.
Specification
The disclosure filed on 06/12/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 34 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claim 34, claim 34 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitory computer-readable storage media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory (see also “Subject Matter Eligibility of Computer Readable Media (26Jan2010)” 1351 OG 212 23 FEB 2010).
The specification doesn’t disclose specifically what “A computer-readable storage medium” means. Under broadest reasonable interpretation, such a computer-program product would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9227697 B2) (see Applicant Admitted Prior Art (AAPA) page 1 paragraphs [0003]-[0004]) in view of Hasan (US 9928544 B1)
Regarding claims 1, 32 and 34, Matsumoto discloses a human-powered vehicle (abstract Matsumoto specifically discloses “A bicycle electrical system diagnostic device is provided for a bicycle electrical system in which several electric devices are connected” see also Applicant Admitted Prior Art (AAPA) page 1 paragraphs [0003]-[0004] AAPA specifically discloses “Human-powered vehicles mounted with components including a front derailleur, a rear derailleur, a seat post, a suspension, or the like have been known. A technique of making a diagnosis by connecting a diagnostic device to a component of the human-powered vehicle has been known (see Patent Documents 1 and 2). PRIOR ART DOCUMENT Patent Document [Patent Document 1] U.S. Pat. No. 7,819,032 [Patent Document 2] U.S. Pat. No. 9,227,697”). 

    PNG
    media_image1.png
    463
    761
    media_image1.png
    Greyscale

Matsumoto doesn’t specifically disclose detecting a worn portion in a human-powered vehicle as a target worn portion from a first image including at least a part of the human-powered vehicle; and outputting wear information related to a degree of wear for the target worn portion. Hasan discloses detecting a worn portion in a human-powered vehicle as a target worn portion from a first image including at least a part of the human-powered vehicle; and outputting wear information related to a degree of wear for the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”) 

    PNG
    media_image2.png
    514
    708
    media_image2.png
    Greyscale

Matsumoto and Hasan are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Matsumoto identification disclosed by Hasan. The suggestion/motivation for doing so would have been to avoid unsafe conditions (column 17 lines 25-39). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 2, Matsumoto and Hasan disclose claim 1, Matsumoto also discloses a human-powered vehicle. Hasan also discloses one of a plurality of worn portions in the first image, the target worn portion is one of a plurality of defined target worn portions and detects the plurality of worn portions in the vehicle from the first image as the plurality of target worn portions, and outputs associated wear information for each of the plurality of detected target worn portions (abstract Matsumoto specifically discloses “Systems and processes described herein can identify interface points for an item in an image and generate a preview image that illustrates one or more additional items interfacing with at least one of the identified interface points. The system described herein can use augmented reality to present the preview image of an additional item connected to the item at the at least one identified interface point.”)
Regarding claim 3, Matsumoto and Hasan disclose claim 1, Hasan also discloses a human-powered vehicle. Hasan also discloses the worn portion includes a component of the vehicle, and detects a component of the vehicle from the first image as the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 4, Matsumoto and Hasan disclose claim 3, Hasan also discloses at least one of a brake shoe, a brake pad, a sprocket assembly, a crank assembly, a chain, a tire, a disk brake rotor, a rim, and a wire (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 12, Matsumoto and Hasan disclose claim 1, Hasan also discloses a second image in which the target worn portion is featured (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 13, Matsumoto and Hasan disclose claim 12, Hasan also discloses visual emphasis of the target worn portion depending on the wear information (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 14, Matsumoto and Hasan disclose claim 1, Hasan also discloses information related to the detected target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 15, Matsumoto and Hasan disclose claim 14, Hasan also discloses at least one of information on a type of the target worn portion, an installing method for a component related to the target worn portion, a removing method for a component related to the target worn portion, and an adjusting method for a component related to the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 16, Matsumoto and Hasan disclose claim 15, Hasan also discloses at least one of information on a component related to the target worn portion for installing the component in the worn portion, and information on a tool for installing or removing the component related to the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 17, Matsumoto and Hasan disclose claim 14, Hasan also discloses information on a replacement to be replaced with a component related to the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 18, Matsumoto and Hasan disclose claim 17, Hasan also discloses information on another component required when a component related to the target worn portion is replaced with the replacement (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 19, Matsumoto and Hasan disclose claim 14. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include link information to access a web site for purchasing an item related to the target worn portion detected (see KSR and Hasan column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 20, Matsumoto and Hasan disclose claim 14, Hasan also discloses information as text data and/or graphical data (figure 2A and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 21, Matsumoto and Hasan disclose claim 1, Hasan also discloses a display unit that displays information output from the control unit (figure 2A above and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 22, Matsumoto and Hasan disclose claim 21, Hasan also discloses the display unit receives user input of selected related information related to the target worn portion, and the control unit outputs detailed information of the selected related information (figure 2A above and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 23, Matsumoto and Hasan disclose claim 21, Hasan also discloses that the display unit is configured to select the target worn portion as a selected worn portion on a second image in which the target worn portion is featured, and the control unit outputs related information of the selected worn portion (figure 2A above and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 24, Matsumoto and Hasan disclose claim 1, Hasan also discloses a storage device that stores information output from the control unit (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 25, Matsumoto and Hasan disclose claim 24, Hasan also discloses storing identification information of the target worn portion in the storage device in association with information related to the degree of wear (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 26, Matsumoto and Hasan disclose claim 24, Matsumoto also discloses a human-powered vehicle. Hasan also discloses storing identification information of the target worn portion in the storage device in association with identification information of a user of the vehicle (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 27, Matsumoto and Hasan disclose claim 1, Hasan also discloses identification information of the target worn portion in association with the information related to the degree of wear to an external device (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 28, Matsumoto and Hasan disclose claim 1, Matsumoto also discloses a human-powered vehicle. Hasan also discloses identification information of the target worn portion in association with identification information of a user of the vehicle to an external device (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 29, Matsumoto and Hasan disclose claim 1, Matsumoto also discloses a human-powered vehicle. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include information for prompting a user to input the first image in accordance with a traveling history of the vehicle (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 30, Matsumoto and Hasan disclose claim 1, Matsumoto also discloses a human-powered vehicle. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include image input to an external device, in association with a traveling history of the vehicle (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Regarding claim 31, Matsumoto and Hasan disclose claim 1, Matsumoto also discloses a human-powered vehicle. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include image input to an external device, in association with a traveling environment information indicating traveling environment of the vehicle (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”)
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Hasan as applied to claim 1 above, and further in view of Chao (Machine learning tutorial December 2011).
Regarding claim 5, Matsumoto and Hasan disclose claim 1, Hasan also discloses outputs wear information for the detected target worn portion to output the wear information in response to a run- time input of an image (figure 2A above and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Matsumoto and Hasan don’t disclose to use machine learning training. Chao discloses the use of machine learning training to recognize object in an image (page 3). Matsumoto, Hasan and Chao are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Matsumoto and Hasan the machine learning identification disclosed by Chao. The suggestion/motivation for doing so would have been to optimize a performance criterion based on examples and past experience (Chao page 4 first paragraph) 
Regarding claim 6, Matsumoto, Hasan and Chao disclose claim 5, Hasan also discloses at least one of a brake shoe, a brake pad, a disk brake rotor, and a rim with a degree of abrasion (figure 3 block 340 data repository and column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2)
Regarding claim 7, Matsumoto, Hasan and Chao disclose claim 5, Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include at least one of a sprocket assembly and a crank assembly with a degree of abrasion (see KSR one of a finite number of possibilities Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2)
Regarding claim 8, Matsumoto, Hasan and Chao disclose claim 5, Matsumoto also discloses at least one of a chain and a wire with a degree of extension (bicycle chain) (see also KSR one of a finite number of possibilities). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2)
Regarding claim 9, Matsumoto, Hasan and Chao disclose claim 5, Hasan also discloses a tire with a depth of ridges (Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2).
Regarding claim 10, Matsumoto, Hasan and Chao disclose claim 5, Hasan also discloses images obtained when the worn portion is viewed from different angles (Hasan specifically discloses “Alternatively, or in addition, characteristics of the reference marker, such as the dimensions of lines, shapes, and angles included in the reference marker, are provided to the interactive computing system 310” “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2).
Regarding claim 11, Matsumoto, Hasan and Chao disclose claim 5, Hasan also discloses run-time input of the first image and user information including physical information or attribute information of a user (Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”). Chao also discloses a training computing device trains the machine learning model with training data obtained by labeling training data images (section 2.1 and 2.2).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9227697 B2) (see Applicant Admitted Prior Art (AAPA) page 1 paragraphs [0003]-[0004]) in view of Hasan (US 9928544 B1) and further in view of Chao (Machine learning tutorial December 2011).
Regarding claim 33, Matsumoto discloses a human-powered vehicle (abstract Matsumoto specifically discloses “A bicycle electrical system diagnostic device is provided for a bicycle electrical system in which several electric devices are connected” see also Applicant Admitted Prior Art (AAPA) page 1 paragraphs [0003]-[0004] AAPA specifically discloses “Human-powered vehicles mounted with components including a front derailleur, a rear derailleur, a seat post, a suspension, or the like have been known. A technique of making a diagnosis by connecting a diagnostic device to a component of the human-powered vehicle has been known (see Patent Documents 1 and 2). PRIOR ART DOCUMENT Patent Document [Patent Document 1] U.S. Pat. No. 7,819,032 [Patent Document 2] U.S. Pat. No. 9,227,697”). Matsumoto doesn’t specifically disclose detecting a worn portion in a human-powered vehicle as a target worn portion from a first image including at least a part of the human-powered vehicle; and outputting wear information related to a degree of wear for the target worn portion and creating training data obtained by labeling a plurality of training data images with a machine learning training. Hasan discloses detecting a worn portion in a human-powered vehicle as a target worn portion from a first image including at least a part of the human-powered vehicle; and outputting wear information related to a degree of wear for the target worn portion (column 17 lines 25-39 Hasan specifically discloses “The vehicle connection point 162 may be presented to the user on the display of the computing system 150 while an optical system (e.g., a camera) captures an image of the vehicle 100” … “In other words, in some cases, the identification module 360 can identify an item that has a degree of wear, such as worn brake pads or worn tires. Further, in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition. Further, the recommendation engine 352 can recommend the user replace the component. This recommendation may include an identity of one or more recommended replacement items or models for the component”) Matsumoto and Hasan are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Matsumoto identification disclosed by Hasan. The suggestion/motivation for doing so would have been to avoid unsafe conditions (column 17 lines 25-39). Chao discloses creating training data obtained by labeling a plurality of training data images with a machine learning training and to recognize object in an image (page 3). Matsumoto, Hasan and Chao are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Matsumoto and Hasan the machine learning identification disclosed by Chao. The suggestion/motivation for doing so would have been to optimize a performance criterion based on examples and past experience (Chao page 4 first paragraph). See also KSR above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yabusaki (US 20170276199 A1) discloses vehicle brake system and method of detecting wear of friction member.
Du (US 20170323161 A1) discloses method and apparatus for early warning of danger.
Morita (US 20190047440 A1) discloses wear degree information acquiring device, wear degree information acquiring method, vehicle and program.
Wakasugi (US 20190120722 A1) discloses wear inspection apparatus and wear inspection method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636